Exhibit 10.447

 

PURCHASE AND SALE AGREEMENT
AND ESCROW INSTRUCTIONS

 

THIS PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS (this “Agreement”) is
made and entered into as of August   , 2004, between GATEWAY PAVILIONS, L.L.C.,
an Arizona limited liability company (“Seller”), and INLAND REAL ESTATE
ACQUISITIONS, INC., an Illinois corporation, or its assigns permitted under
section 15.2, below (“Purchaser”), with reference to the following:

 

A.                                   Seller is the owner of the improved real
property (the “Real Property”) described on Exhibit A attached hereto together
with certain personal property located upon or used in connection with such
improved real property and certain other assets relating thereto, all as more
particularly described in section 2, below.

 

B.                                     Seller desires to sell to Purchaser, and
Purchaser desires to purchase from Seller, the Property (defined in section
2, below) on the terms and subject to the conditions contained in this
Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                       BASIC TERMS AND DEFINITIONS; REFERENCES

 

1.1                                 Basic Terms and Definitions.

 

(a)                                  Effective Date.  The effective date of this
Agreement shall be the date set forth above (“Effective Date”) .

 

(b)                                 Closing Date.  The Close of Escrow shall
occur on December 15, 2004 (the “Closing Date”).

 

(c)                                  Title Review Period.  The “Title Review
Period” shall end at 5:00 p.m. on August 13, 2004.

 

(d)                                 Due Diligence Period.  The “Due Diligence
Period” shall end on August 2, 2004, at 5:00 p.m.

 

(e)                                  Escrow Holder.  The escrow holder shall be
First American Title Insurance Company in Chicago, Illinois (“Escrow Holder”).

 

(f)                                    Title Company.  The title company shall
be First American Title Insurance Company (“Title Company”).

 

1.2                                 References.  All references to Exhibits and
Schedules refer to Exhibits and Schedules attached to this Agreement, and all
such Exhibits and Schedules are incorporated herein by reference.

 

1

--------------------------------------------------------------------------------


 

2.                                       PURCHASE AND SALE.

 

Subject to the terms and conditions of this Agreement, Seller agrees to sell,
assign and transfer to Purchaser and Purchaser agrees to purchase from Seller,
for the purchase price set forth in section 3 hereof, the following
(collectively, the “Property”):

 

2.1                                 The Real Property, together with the
buildings located thereon, all associated parking areas thereon and all other
improvements located thereon (the buildings and such other improvements are,
collectively, the “Improvements”).  All references hereinafter made to the Real
Property shall be deemed to include, to the extent owned by Seller, all rights,
privileges, easements and appurtenances benefiting the Real Property and/or the
Improvements, including, without limitation, all mineral and water rights, and
all easements, rights-of-way and other appurtenances used or connected with the
beneficial use or enjoyment of the Real Property;

 

2.2                                 All of Seller’s right, title and interest in
and to the personal property, equipment, supplies and fixtures (collectively,
the “Personal Property”) listed on Exhibit B attached hereto or otherwise left
on the Real Property at the Close of Escrow (as defined in section 8.1 hereof)
to the extent owned by Seller;

 

2.3                                 All of Seller’s right, title and interest in
and to any intangible property used or useful in connection with the foregoing,
including, without limitation, all contract rights, warranties, guaranties,
licenses, permits, entitlements, the name “Gateway Pavilions,” governmental
approvals and certificates of occupancy which benefit the Real Property and/or
the Personal Property;

 

2.4                                 All of Seller’s right, title and interest in
and to all leases affecting the Real Property as of the Close of Escrow listed
on the Rent Roll attached hereto as Exhibit I (the “Rent Roll”), or approved or
deemed approved by Purchaser under section 5.3, below (the “Leases”), together
with all security deposits, letters of credit, guaranties and any other security
for the obligations of the tenants under the Leases delivered to Seller and not
theretofore applied to tenant obligations under the Leases; and

 

2.5                                 All of Seller’s right, title and interest
in, and to the contracts listed on Exhibit C attached hereto, and all contracts
hereafter entered into by Seller to the extent permitted by the provisions of
this Agreement (the “Contracts”).

 

Notwithstanding anything to the contrary contained herein, but subject to the
last sentence of section 10.1, below, the term “Property” shall expressly
exclude: (a) any Rents (as defined in section 10.1, below) and any other amounts
payable by tenants under the Leases for periods before the Close of Escrow, (b)
any Rents or other amounts payable by any former tenants of the Property, (c)
any payments owed to Seller under the Development Agreement (defined in
section 4.l(f), below) or the Sharing

 

2

--------------------------------------------------------------------------------


 

Agreement (defined in Section 4.5 below) for periods or with respect to events
occurring before or after the Close of Escrow, and (d) with respect to services
or materials provided by Seller before the Closing Date: (i) any site, or
monument or pylon sign reimbursement costs, or similar costs, paid by any tenant
or by any occupant after the Close of Escrow, (ii) any judgments, stipulations,
orders or settlements with any tenants, any occupants, or former tenants or
occupants, paid after the Close of Escrow, for periods or with respect to events
occurring before the Close of Escrow, and (iii) any sums payable by third
parties to Seller in respect of, or arising out of, the Property, paid after the
Close of Escrow for periods or with respect to events occurring before the Close
of Escrow.

 

3.                                    PURCHASE PRICE AND DEPOSIT.

 

3.1           Purchase Price.  The purchase price for the Property shall be
$65,141,045 (the “Purchase Price”).

 

3.2           Payment of Purchase Price.  The Purchase Price shall be payable as
follows :

 

3.2.1 Within three business days after the Opening of Escrow (defined below),
Purchaser shall deposit in escrow with Escrow Holder, by check or in immediate,
same-day federal funds, the sum of $1,500,000 (the “Deposit”). Immediately upon
Escrow Holder’s receipt of the Deposit (the “Opening of Escrow”), Escrow Holder
shall invest the same in a federally insured interest-bearing account acceptable
to Seller and Purchaser. All interest accruing on the Deposit shall be deemed
part of the Deposit. Upon expiration of the Due Diligence Period, if Purchaser
has not previously terminated this Agreement by its terms, the Deposit shall
become nonrefundable, except as expressly provided herein.

 

3.2.2 If all the conditions in section 7.1 hereof have been satisfied or waived
by Purchaser, Purchaser shall deposit in current funds with Escrow Holder, at
least one business day before or, if it shall not delay the Close of Escrow on,
the Closing Date, an amount equal to the Purchase Price minus the Deposit and
all interest accrued thereon, and plus or minus applicable prorations pursuant
to section 10 hereof.

 

3.3           Disposition of Deposit Upon Failure to Close. If the Close of
Escrow fails to occur due to Purchaser’s default under this Agreement (all of
the conditions to Purchaser’s obligation to close having been satisfied or
waived), the disposition of the Deposit and all interest accrued thereon shall
be governed by section 13.1 hereof. If the Close of Escrow fails to occur due to
Seller’s default under this Agreement (all of the conditions to Seller’s
obligation to close having been satisfied or waived), the Deposit and all
interest accrued thereon shall promptly be refunded to Purchaser. If the Close
of Escrow fails to occur due to the failure of any of the conditions set forth
in sections 7.1 or 7.2, hereof other than as a result of Purchaser’s or Seller’s
default under this Agreement, the disposition of the Deposit and

 

3

--------------------------------------------------------------------------------


 

all interest accrued thereon shall be governed by section 9.3 hereof.

 

4.            PROPERTY INFORMATION; TITLE AND SURVEY REVIEW; INSPECTIONS AND DUE
DILIGENCE; TENANT ESTOPPEL CERTIFICATES; CONFIDENTIALITY.

 

4.1           Property Information.  If not delivered by Seller to Purchaser
before the Effective Date, Seller shall deliver to Purchaser within five
business days after the Effective Date, to the extent in Seller’s possession,
the following (collectively, the “Property Information”):

 

(a)           the Leases;

 

(b)           [intentionally deleted];

 

(c)                                  the most current operating statements for
the Real Property;

 

(d)                                 copies of the Contracts;

 

(e)                                  existing land title surveys, if any, for
the Real Property;

 

(f)                                    Development Agreement dated November 5,
2001, among Seller, Costco Wholesale Corporation, and Harkins Phoenix Cinemas,
L.L.C., and all amendments thereto (the “Development Agreement”); and

 

(g)                                 any environmental, soils and/or engineering
reports prepared for Seller or Seller’s predecessors.

 

4.2           Title and Survey Review; Title Policy.

 

4.2.1 Delivery of Title Commitment and Survey. Seller has, prior to the
Effective Date, at Seller’s sole cost and expense, obtained and delivered to
Purchaser: (i) a preliminary title commitment covering the Real Property (the
“Title Commitment”), together with legible photocopies of all documents
(collectively, the “Title Documents”) referenced in the Title Commitment, which
is intended to comply with the Title Commitment Requirements specified in
Schedule 1; and, (ii) a new or updated ALTA survey for the Real Property, dated
not more than thirty (30) days prior to the Effective Date (the “Survey”), which
is intended to comply with the Survey Requirements specified in Schedule 2.
 Notwithstanding the foregoing, Seller makes no representations or warranties,
and Seller shall have no responsibility, with respect to the completeness of the
Title Documents made available to Purchaser by the Title Company, or the
accuracy of the Survey.

 

4.2.2 Title and Survey Review and Cure. On or before the end of the Title Review
Period, Purchaser shall deliver to Seller and Escrow Holder written notice
(“Purchaser’s Title and Survey Notice”) of Purchaser’s approval or disapproval
of the matters reflected in the Title Commitment and Survey. The failure

 

4

--------------------------------------------------------------------------------


 

of Purchaser to deliver to Seller Purchaser’s Title and Survey Notice on or
before the end of the Title Review Period shall be deemed to constitute
Purchaser’s approval of the condition of title to the Real Property.  If
Purchaser disapproves any matter of title shown in the Title Commitment or
Survey, Seller may, but shall have no obligation to, within five days after its
receipt of the Purchaser’s Title and Survey Notice (“Seller’s Election Period”),
elect to eliminate or ameliorate to Purchaser’s reasonable satisfaction the
disapproved title matters by giving Purchaser written notice (“Seller’s Title
and Survey Notice”) of those disapproved title matters, if any, which Seller
agrees to so eliminate or ameliorate by the Closing Date.  Any title exception
disapproved by Purchaser shall be deemed ameliorated to Purchaser’s reasonable
satisfaction to the extent that Seller either causes such exception to be
removed from the Title Policy (as defined in section 4.2.3, below)  or to be
affirmatively insured over.  If Seller does not elect to, or is unable to,
eliminate or ameliorate any disapproved title matters, if Purchaser reasonably
disapproves Seller’s Title and Survey Notice, or if Seller fails to timely
deliver Seller’s Title and Survey Notice, Purchaser shall have the right, upon
delivery to Seller and Escrow Holder, on or before five days following the
expiration of Seller’s Election Period, of a written notice, to either: (a)
waive its prior disapproval, in which event said disapproved matters shall be
deemed approved; or (b) terminate this Agreement and the Escrow (as defined in
section 9.1, below).  Failure to take either one of the actions described in
subsections (a) and (b), above, shall be deemed to be Purchaser’s election to
take the action described in subsection (a), above.  If Purchaser elects to
terminate this Agreement as provided in subsection (b), above, this Agreement
shall automatically terminate, the parties shall be released from all further
obligations under this Agreement (except pursuant to any provisions which by
their terms survive a termination of this Agreement), the Deposit shall be
immediately returned to Purchaser and Purchaser shall immediately return all
Property Information to Seller.  Notwithstanding the foregoing, Seller shall
cause to be released on or before the Close of Escrow all consensual monetary
liens encumbering the Property (other than Permitted Exceptions [defined in
section 4.2.3, below], and those created by the actions of Purchaser or its
agents, representatives, contractors or employees), except for mechanics’ and
materialmen’s liens with respect to which Seller may, in lieu of obtaining
releases, at Seller’s sole cost and expense, take such action necessary to have
such liens removed as exceptions to the Title Policy or obtain title insurance
coverage for such liens.

 

If any encumbrance or other exception to title arises or is discovered after the
delivery of the Title Commitment and Survey (an “Additional Encumbrance”), the
party discovering such Additional Encumbrance shall promptly give written notice
thereof to the other. No later than five days after delivery of the notice of
such Additional Encumbrance, Purchaser shall deliver a new Purchaser’s Title and
Survey Notice to Seller specifying whether the Additional Encumbrance is
approved or disapproved. In

 

5

--------------------------------------------------------------------------------


 

addition, Seller may propose Additional Encumbrances to Purchaser, for
Purchaser’s approval. No Additional Encumbrance may be disapproved by Purchaser
unless it materially and adversely affects the value of the Real Property, or
its use or development as a retail shopping center. If Purchaser objects to the
Additional Encumbrance, the parties shall proceed in the same manner as set
forth above for disapproved title matters arising from the Title Commitment and
Survey. If Purchaser fails to deliver Purchaser’s new Title and Survey Notice
within the time specified in this paragraph, Purchaser shall be deemed to have
approved the Additional
Encumbrance(s).  After the Effective Date, Seller covenants not to cause
Additional Encumbrances to be imposed on the Real Property which shall encumber
the Real Property after the Close of Escrow without Purchaser’s prior written
consent, not be unreasonably withheld or delayed. Not later than fifteen (15)
days prior to the Closing, Seller shall obtain and deliver to Purchaser an
updated Survey and updated Title Commitment, dated no earlier than 45 days
before the Closing Date. Any new items shown on such updated Survey and/or Title
Commitment shall, unless previously disclosed to Purchaser as an Additional
Encumbrance, be deemed to be an Additional Encumbrance, which shall be resolved
as provided above

 

4.2.3 Delivery of Title Policy at Closing.  As a condition precedent to the
Close of Escrow, the Title Company shall have issued and delivered to Purchaser,
or shall have committed to issue and deliver to Purchaser, with respect to the
Real Property, an Extended Coverage ALTA Owner’s Policy of Title Insurance (1992
Form) (the “Title Policy”) issued by the Title Company as of the date and time
of the recording of the Deed (as defined in section 6.1, below) conveying the
Real Property, in the amount of the Purchase Price, insuring Purchaser as owner
of good and marketable fee simple title to the Real Property, subject only to
the Permitted Exceptions, and in compliance with the title requirements
described in Schedule 2.  “Permitted Exceptions” shall mean and include: (a) any
lien to secure payment of real estate taxes, including special assessments, not
delinquent, (b) all matters which could be revealed or disclosed by a physical
inspection or a survey of the Real Property, and matters affecting the Real
Property which are created by or with the written consent of Purchaser, (c) the
rights of the tenants under the Leases affecting the Real Property, (d) all
exceptions disclosed by the Title Commitment or Survey relating to the Real
Property which are approved, or deemed approved, by Purchaser in accordance with
section 4.2.2 hereof, and (e) all applicable laws, ordinances, rules and
governmental regulations (Including, without limitation, those relating to
building, zoning and land use) affecting the development, use, occupancy or
enjoyment of the Real Property.

 

4.3                                 Inspections; Due Diligence Period.

 

4.3.1 Inspections in General. Commencing from the Effective Date and continuing
through and including the Closing Date, Purchaser, its agents and employees
shall have a limited license (the “License”) to enter upon the Real Property for
the

 

6

--------------------------------------------------------------------------------


 

purpose of making non-invasive inspections at Purchaser’s sole risk, cost and
expense. Before any such entry, Purchaser shall provide Seller with a
certificate of insurance naming Seller as an additional insured, with an insurer
and insurance limits and coverage reasonably satisfactory to Seller. All of such
entries upon the Real Property shall be at reasonable times during normal
business hours and after at least 48 hours’ prior notice to Seller, and Seller
or Seller’s agent shall have the right to accompany Purchaser during any
activities performed by Purchaser on the Real Property. Notwithstanding anything
stated to the contrary herein, Purchaser’s right to inspect any of the occupied
space in the Real Property shall be subject to the terms and conditions of the
Lease with respect to such space, and such inspections shall not interfere with
the rights of tenants. If any inspection or test disturbs the Real Property,
Purchaser shall restore the Real Property to the same condition as existed
before the inspection or test. Purchaser shall defend, indemnify Seller and hold
Seller, Seller’s, shareholders, directors, members, managers, partners,
officers, tenants, agents, contractors and employees and the Real Property
harmless from and against all losses, costs, damages, claims and liabilities,
including but not limited to, mechanics’ and materialmen’s liens and Seller’s
attorneys’ fees, arising out of or in connection with Purchaser’s inspection of
the Real Property. The License shall be deemed revoked upon termination of this
Agreement. The provisions of this section 4.3.1 shall survive the Close of
Escrow or the earlier termination of this Agreement. Notwithstanding anything
stated to the contrary herein, Purchaser’s rights under this Section 4.3.1 to
inspect the Real Property after the Due Diligence Deadline shall not be deemed
or construed to extend the Due Diligence Deadline, or give Purchaser any
additional rights to terminate this Agreement.

 

4.3.2 Environmental Inspections. The inspections under section 4.3.1 may include
non-invasive Phase I environmental inspections of the Real Property, but no
Phase II environmental inspections or other invasive inspections or sampling of
soil or materials, including without limitation construction materials, either
as part of the Phase I inspections or any other inspections, shall be performed
without the prior written consent of Seller, which may be withheld in its sole
and absolute discretion. If consented to by Seller, the proposed scope of work
and the party which shall perform the work shall be subject to Seller’s review
and approval, which may be withheld in its sole and absolute discretion.

 

4.3.3 Termination During Due Diligence Period.  If Purchaser determines, in its
sole discretion, before the expiration of the Due Diligence Period, that the
Real Property is unacceptable for Purchaser’s purposes, Purchaser shall have the
right to terminate this Agreement by giving to Seller notice of termination
(“Termination Notice”) before the expiration of the Due Diligence Period, in
which event the Deposit shall be immediately refunded to Purchaser, Purchaser
shall immediately return all Property Information to Seller and, except for
those

 

7

--------------------------------------------------------------------------------


 

provisions of this Agreement which expressly survive the termination of this
Agreement, the parties hereto shall have no further obligations hereunder. If
Purchaser fails to deliver a Termination Notice to Seller and Escrow Holder on
or before the expiration of the Due Diligence Period, Purchaser shall be deemed
to be satisfied with all aspects of all of the Real Property (other than title
and survey matters, which shall continue to be governed by the provisions of
section 4.2), including, without limitation, the condition and suitability of
all the Real Property for Purchaser’s intended use, and Purchaser shall be
obligated to acquire the Real Property in accordance with the provisions of this
Agreement.

 

4.4                                 Tenant and REA Estoppel Certificates. It is
a condition precedent to Purchaser’s obligation to consummate this transaction
that Seller obtain and deliver to Purchaser, not less than tan (10) business
days prior to the Closing Date, estoppel certificates (“Tenant Estoppel
Certificates”), dated no earlier than 45 days before the Closing Date, in the
form attached as Exhibit H or other form required under each particular Lease,
executed by: (a) each of the following named tenants: Bed Bath & Beyond, Borders
Books, Marshalls, Circuit City, Sports Authority, Mor Furniture, Carrabbas, Red
Robin, Petco, Krispy Kreme, Paul Lee’s Chinese Kitchen (if a lease has then been
executed with Paul Lee’s Chinese Kitchen), Village Inn, McDonalds and Peter
Piper Pizza and (b) tenants occupying at least 85% of the leased rental floor
area of the Real Property, excluding the floor area leased under the leases
described in subsection (a), above.  Seller shall diligently attempt to obtain
Tenant Estoppel Certificates from all tenants of the Property.

 

Only with respect to Leases described in subsection (b), above, for which Seller
shall not have received and delivered to Purchaser Tenant Estoppel Certificates
(not to exceed 15% of the floor area thereof), Seller shall deliver to Purchaser
not less than ten (10) business days prior to Closing, in lieu thereof, a
Seller’s certificate substantially in the form of Exhibit E (“Seller’s Estoppel
Certificate”), for each such Lease.

 

It is a condition precedent to Purchaser’s obligation to consummate this
transaction that Seller obtain and deliver to Purchaser, not less than ten (10)
business days prior to the Closing Date, estoppel certificates (“REA Estoppel
Certificates”) from each party to any reciprocal easement agreement,
declaration, or similar agreement recorded against the Property (each, an “REA”)
stating: (a) whether such party knows of any default tinder the REA, and if
there are known defaults, specifying the nature thereof; (b) whether to such
party’s knowledge the REA has been assigned, modified or amended in any way (and
if it has, then stating the nature thereof); and (c)whether to such party’s
knowledge, the REA is in full force and effect.

 

4.5           Contracts. On or before the end of the Due Diligence Period,
Purchaser shall notify Seller which of the Contracts Purchaser wishes to assume
at Closing, and which of the Contracts

 

8

--------------------------------------------------------------------------------


 

Purchaser wishes Seller to terminate as of the Closing Date. If Purchaser doeS
not so notify Seller, Purchaser shall be deemed to have elected to assume all of
the Contracts at Closing. Notwithstanding anything stated to the contrary
herein, Purchaser shall not be obligated to assume any of Seller’s obligations
under, and Seller shall terminate at Close of Escrow, the management and leasing
agreement with respect to the Property, if any.

 

Purchaser acknowledges that Seller and Costco Wholesale Corporation are parties
to a Sharing Agreement, as amended (the “Sharing Agreement”), with respect to,
inter alia, the Development Agreement dated October 15, 2001, between the City
of Avondale and Costco Wholesale Corporation, as amended, recorded on
November 5, 2001, in the official records of Maricopa County, Arizona, as
Instrument no.  2001-1034469. Neither the Sharing Agreement nor the Development
Agreement is a Contract. All rights, duties and obligations of Seller under the
Development Agreement and the Sharing Agreement shall remain the rights, duties
and obligations of Seller following the Closing Date. Seller shall indemnify and
hold Purchaser harmless from any asserted claims against Purchaser arising out
of or related to the Development Agreement and/or the Sharing Agreement.
Purchaser agrees to reasonably cooperate with Seller so that Seller may exercise
all of its rights, duties and obligations under the Development Agreement and/or
the Sharing Agreement.

 

4.6                                 Confidentiality. Before the Close of Escrow
or if the Close of Escrow never occurs, the Property Information and all other
information, other than matters of public record or matters generally known to
the public, furnished to, or obtained through inspection of the Real Property
by, Purchaser, its affiliates, lenders, employees, attorneys, accountants and
other professionals and agents relating to the Real Property, shall be treated
by Purchaser, its affiliates, lenders, employees, attorneys, accountants and
other professionals and agents as confidential, and shall not be disclosed to
anyone (except as reasonably required in connection with Purchaser’s evaluation
of the Real Property) except to Purchaser’s consultants who agree to maintain
the confidentiality of such information, and the Property Information shall be
returned to Seller by Purchaser if the Close of Escrow does not occur. The terms
of this Agreement shall not be disclosed to anyone before the Close of Escrow
except to Purchaser’s and Seller’s consultants who agree to maintain the
confidentiality of such information. The confidentiality provisions of this
section 4.6 shall not apply to any disclosures made by Purchaser or Seller as
required by law, by court order, or in connection with any subpoena served upon
Purchaser or Seller, although Purchaser and Seller shall provide each other with
written notice before making any such disclosure.

 

5.                                     OPERATIONS AND RISK OF LOSS

 

5.1           Ongoing Operations. During the pendency of this Agreement, but
subject to the limitations set forth below, Seller

 

9

--------------------------------------------------------------------------------


 

shall carry on its businesses and activities relating to the Real Property in
the same manner as it did before the Effective Date.

 

5.2                                 New Contracts.  Before the expiration of the
Due Diligence Period, Seller may, without Purchaser’s consent, enter into
contracts relating to the Real Property, as long as Seller provides Purchaser
with written notice of the same not later than ten days prior to the end of the
Due Diligence Period.  Following the expiration of the Due Diligence Period,
Seller shall not enter into any contract that shall be an obligation affecting
the Real Property subsequent to the Close of Escrow (except contracts entered
into in the ordinary course of business that are terminable without cause on
30-days’ notice), without the prior consent of the Purchaser.  Purchaser’s
consent shall not be unreasonably withheld, and Purchaser shall respond to
Seller’s request for Purchaser’s consent within ten days.

 

5.3                                 Leasing Arrangements.  Before the expiration
of the Due Diligence Period, Seller may, without Purchaser’s consent, enter into
new leases of space in the Real Property and amendments, expansions and renewals
of the Leases, as long as Seller provides Purchaser with prior written notice of
the same not less than ten days prior to the end of the Due Diligence Period. 
Following the expiration of the Due Diligence Period, Seller may enter into new
leases of space in the Real Property and amendments, expansions and renewals of
Leases, only with Purchaser’s prior written consent, which shall not be
unreasonably withheld or delayed. Notwithstanding the foregoing, Purchaser’s
failure to consent to a proposed tenant will not be deemed unreasonable if:  (a)
the proposed tenant’s use would violate any REA, any existing exclusive or any
prohibited use in any tenant Lease, or otherwise be incompatible with a first
class shipping center;  (b)  the proposed minimum rent is less than the minimum
rent specified for such space in the Rent Roll; or (c) the proposed lease
contains sent concessions which extend beyond the Closing Date which are not
reflected on the Rent Roll (unless Seller agrees to give Purchaser a credit at
the Close of Escrow for such unexpired concession).  Purchaser shall be deemed
to have consented to any new Lease or any Lease amendment, expansion or renewal
if it has not notified Seller specifying with particularity the matters to which
Purchaser reasonably objects, within five days after its receipt of Seller’s
written request for consent, together with a copy of the Lease amendment,
expansion or renewal, or the new Lease.  Purchaser acknowledges that Seller is
currently in negotiations (including negotiations of letters of intent) for
those leases (the “Pending Leases”) described on Schedule 3. Purchaser expressly
consents to Seller entering into each of the Pending Leases, provided that the
final version of each Pending Lease contains economic terms which are no less
favorable to the landlord than those shown on Schedule 3.  At the Close of
Escrow, Purchaser shall, with respect to all new Leases that were entered into
pursuant to this section 5.3, and with respect to all other Lease amendments,
expansions, assume in writing (pursuant to the Assignment of Leases and
Contracts and Bill of Sale) Seller’s obligations arising on or after the Closing
Date under such new

 

10

--------------------------------------------------------------------------------


 

Leases and Lease amendments, expansions or renewals.

 

5.4                                      Damage or Condemnation. Risk of loss
resulting from any condemnation or eminent domain proceeding which is commenced
or has been threatened against the Real Property before the Close of Escrow, and
risk of loss to the Real Property due to fire, flood or any other cause before
the Close of Escrow, shall remain with Seller, If before the Close of Escrow the
Real property or any portion thereof shall be materially damaged, or if the Real
Property or any material portion thereof shall be subjected to a bona fide
threat of condemnation or shall become the subject of any proceedings, judicial,
administrative or otherwise, with respect to taking by eminent domain or
condemnation, Purchaser may elect not to acquire the Real Property by delivering
written notice of such election to Seller within five days after Purchaser
learns of the damage or taking, in which event Purchaser shall no longer be
obligated to purchase, and Seller shall no longer be obligated to sell, the Real
Property. If the Closing Date is within the said five-day period, the Close of
Escrow shall be extended to the next business day following the expiration of
said five-day period. If no such election is made or if the damage is not
material, this Agreement shall remain in full force and effect, the purchase
contemplated herein, less any interest taken by eminent domain or condemnation,
shall be effected with no further adjustment, and upon the Close of Escrow,
Seller shall assign, transfer and set over to Purchaser all of the right, title
and interest of Seller in and to any awards that have been or that may
thereafter be paid for such taking, and Seller shall assign, transfer and set
over to Purchaser any insurance proceeds that may thereafter be paid for such
damage or destruction giving Purchaser a credit at the Close of Escrow for any
deductible under such policies.  For purposes of this section 5.4, (i) “Material
damage” or “Materially damaged” means damage exceeding $250,000.00, (ii)
“material portion” means any portion of the Real Property that has a fair market
value exceeding $250,000.00.

 

The provisions of this section 5.4 hereof shall govern their obligations in the
event of damage or destruction to the Real Property or condemnation of all or
part of the Real Property.

 

6.                                     SELLER’S AND PURCHASER’S DELIVERIES

 

6.1                                 Seller’s Deliveries into Escrow. No later
than one business day before or, if it shall not delay the Close of Escrow on,
the Closing Date, Seller shall deliver into Escrow (as defined in section 9,
below) to the Escrow Holder the following, all in form and substance reasonably
acceptable to Purchaser:

 

(a)                                  Deed.  A special warranty deed (the
“Deed”), executed and acknowledged by Seller, conveying to Purchaser Seller’s
title to the Real Property;

 

(b)                                 Assignment of Leases and Contracts and Bill
of Sale.  An Assignment of Leases and Contracts and Bill of Sale (“Assignment of
Leases and Contracts and Bill of Sale”);

 

11

--------------------------------------------------------------------------------


 

(c)                                  State Law Disclosures.  Any such
disclosures and reports as are required by applicable state and local law in
connection with the conveyance of the Real Property;

 

(d)                                 Non-Foreign Certificate.  A Non-foreign
Certificate executed by Seller;

 

(e)                                  Certificates of Insurance.  Certificates of
insurance of tenants under the Leases, as required by the Leases;

 

(f)                                    Vacancy Escrow Agreement.  Three (3)
counterparts of a Vacancy Escrow Agreement (as defined in section 7.1(f)),
executed by Seller;

 

(g)                                 Obligation to Purchase and Right of First
Refusal Agreement.  An Obligation to Purchase and Right of First Refusal
Agreement executed by Seller, in the form of Exhibit G, attached hereto (the
“Pad Agreement”);

 

(h)                                 Notice to Other Owners.  Five counterparts
of a Notice to Other Owners, executed by Seller, which shall, under
section 11.17 of the Construction, Operation and Easement Agreement among
Seller, Costco Wholesale Corporation and Harkins Phoenix Cinemas, L.L.C.,
recorded on November 5, 2001, in the official records of Maricopa County,
Arizona, as instrument no. 2001-1034470, as amended by the First Amendment of
Construction, Operation and Reciprocal Agreement dated December 31, 2003,
recorded on January 6, 2004, in the official records of Maricopa County,
Arizona, as instrument no. 2004-0013091 (collectively, the “OEA”), release
Seller from unaccrued obligations under the OEA from and after the Closing Data
(the “Notice to Owners”); and

 

(i)                                     Additional Documents.  Any additional
documents that Escrow Holder or the Title Company may reasonably require for the
proper consummation of the transaction contemplated by this Agreement.

 

6.2                                 Purchaser’s Deliveries into Escrow.  No less
than one business day before or, if it shall not delay the Close of Escrow on,
the Closing Date, Purchaser shall deliver into Escrow to the Escrow Holder the
following:

 

(a)                                  Purchase Price.  The Purchase Price, less
the Deposit that is applied to the Purchase Price, plus or minus applicable
prorations, deposited by Purchaser with the Escrow Holder in immediate, same-day
federal funds wired for credit into the Escrow Holder’s escrow account;

 

(b)                                 Assignment of Leases and Contracts and Bill
of Sale.  An Assignment of Leases and Contracts and Bill of Sale executed by
Purchaser;

 

(c)                                  Vacancy Escrow Agreement.  Three (3)
counterparts of a Vacancy Escrow Agreement, executed by Purchaser;

 

12

--------------------------------------------------------------------------------


 

(d)                                 Pad Agreement.  Pad Agreement, executed by
Purchaser;

 

(e)                                  Notice to Owners.  Five counterparts of the
Notice to Owners, executed by Purchaser;

 

(f)                                    State Law Disclosures.  Any such
disclosures and reports as are required by applicable state and local law to be
provided by purchasers in connection with the conveyance of the Real Property;
and

 

(g)                                 Additional Documents.  Any additional
documents that Escrow Holder or the Title Company may reasonably require for the
proper consummation of the transaction contemplated by this Agreement.

 

6.3                                 Closing Statements/Escrow Fees; Tenant
Notices.  Concurrently with the Close of Escrow, Seller and Purchaser shall
deposit with the Escrow Holder executed closing statements consistent with this
Agreement in the form required by the Escrow Holder.  Seller and Purchaser shall
execute, at the Close of Escrow, and Purchaser shall deliver to each tenant
immediately after the Close of Escrow, tenant notices regarding the sale of the
Real Property.

 

6.4                                 Post-Closing Deliveries.  Immediately after
the Close of Escrow, to the extent in Seller’s possession, Seller shall deliver
to Purchaser:  the original Leases; copies or originals of the Contracts,
receipts for deposits, and unpaid bills; all keys, if any, used in the operation
of the Real Property; and, if in Seller’s possession or control, any “as-built”
plans and specifications of the Improvements.  Seller shall instruct its
property manager to deliver to Purchaser any of the foregoing which is in its
property manager’s possession or control.

 

7.                                     CONDITIONS TO PURCHASER’S AND SELLER’S
OBLIGATIONS.

 

7.1                                 Conditions to Purchaser’s Obligations. The
Close of Escrow and Purchaser’s obligation to consummate the transaction
contemplated by this Agreement are subject to the satisfaction of the following
conditions for Purchaser’s benefit (or Purchaser’s waiver thereof, as Purchaser
may waive any or all of such conditions) on or before the Closing Date or on the
dates designated below for the satisfaction of such conditions:

 

(a)                                  All of Seller’s representations and
warranties contained in this Agreement shall be true and correct in all material
respects as of the Effective Date and as of the Closing Date, subject to any
qualifications hereafter made to any of Seller’s representations as provided for
in section 11.1 hereof;

 

(b)                                 As of the Closing Date, Seller shall have
performed its obligations hereunder and all deliveries to be made at Close of
Escrow by Seller shall have been tendered, including

 

13

--------------------------------------------------------------------------------


 

but not limited to Seller having obtained and delivered to Purchaser the Tenant
Estoppel Certificates, Seller Estoppel Certificate and REA Estoppel Certificates
described in section 4.4, above and Seller having delivered to Purchaser the
audit representation letter described in section 15.19;

 

(c)                                  There shall exist no actions, suits,
arbitrations, claims, attachments, proceedings, assignments for the benefit of
creditors, insolvency, bankruptcy, reorganization or other proceedings, pending
or threatened against Seller, that would materially and adversely affect
Seller’s ability to perform its obligations under this Agreement;

 

(d)                                 There shall exist no pending or threatened
action, suit or proceeding with respect to Seller before or by any court or
administrative agency which seeks to restrain or prohibit, or to obtain damages
or a discovery order with respect to, this Agreement or the consummation of the
transaction contemplated hereby; and

 

(e)                                  As of the Closing Date, construction which
is landlord’s obligation with respect to the Leases therefor shall have been
completed as required under such Leases.  Said construction shall be completed
in accordance with all the plans and specifications therefor as accepted by the
City of Avondale, Arizona.  If and to the extent of landlord’s obligation under
the pertinent Lease, Seller shall be solely liable for any and all “punch list”
items.  If such items are not completed as of the Closing Date, Seller shall
deposit into the Vacancy Escrow Account an amount reasonably estimated by Seller
and Purchaser for completion of such items, to be disbursed upon completion of
such work and delivery to Purchaser and the Escrow Agent of estoppel
certificates, certificates of occupancy and other evidence reasonably requested
by Seller, Purchaser and/or Escrow Holder.

 

(f)                                    As of the Closing Date, one hundred
percent (100%) of the gross leasable area of the Property is leased to tenants
who have commenced and are current in their payment of minimum rent under their
respective Leases, and have not filed for bankruptcy or other relief from
creditors (the “Minimum Occupancy Level”).  Notwithstanding the foregoing, if,
on the Closing Date, the Minimum Occupancy Level is not met, the requirements of
the preceding sentence shall be deemed to be satisfied if all of the following
requirements are met:  (i) at least eighty five percent (85%) of the gross
leaseable area of the Property is leased to tenants who have commenced and are
current in their payment of minimum rent under their respective Leases, and have
not filed for bankruptcy or other relief from creditors; and (ii) on the Closing
Date, Seller shall deposit into an account to be held and administered by the
Escrow Holder (the “Vacancy Escrow Account”) pursuant to a Vacancy Escrow
Agreement in the form attached as Exhibit G (the “Vacancy Escrow Agreement”) an
amount for each square foot of the Property which doesn’t meet the Minimum
Occupancy Level, equal to the sum of :

 

14

--------------------------------------------------------------------------------


 

(A)                Eighteen (18) months of minimum rent calculated at the
minimum rent rates for each such space as shown on the Rent Roll;

 

(B)                  Eighteen (18) months of real estate tax, common area
expenses, and insurance calculated at $4.00 per square foot;

 

(C)                  Leasing commissions, calculated at $5.00 per square foot;
and

 

(D)                 Tenant improvement allowances, calculated at $25.00 per
square foot (if the vacant space is raw) or $5.00 per square foot (if the vacant
space has previously been improved).

 

Notwithstanding the foregoing, if, as of the Closing Date, there are tenant
spaces for which Leases have been executed but the tenant has not yet commenced
payment of minimum rent under its respective Lease, then the amounts specified
in items (A)–(D) above shall be adjusted to reflect the actual amounts of such
items per the tenant’s Lease.  If any such Lease provides for concessions (such
as abated rent) which is not reflected on the Rent Roll, and which concession
hasn’t been fully earned prior to the Closing Date, Purchaser shall receive a
credit equal to the portion of the concession which is unearned as of the
Closing Date. Following the Closing Date, the amounts deposited into the Vacancy
Escrow Account shall be disbursed by the Escrow Holder pursuant to the terms and
conditions of the Vacancy Escrow Agreement.

 

(g)                  As of the Closing Date, all of the tenants listed on the
Rent Roll whose demised premises are 14,000 or more square feet (the “Major
Tenants”) shall be open for business in all or substantially all of their
demised premises, have commenced and are current in their payment of minimum
rent under their respective Leases, and have not filed for bankruptcy or other
relief from creditors.

 

(h)                  As of the Closing Date, the updated Survey and updated
Title Commitment to be delivered by Seller to Purchaser shall disclose no
Additional Encumbrances which have not been resolved pursuant to section 4.2.2,
above.

 

(i)                      If the Real Property cannot be legally conveyed to
Purchaser without first obtaining approval by the City of Avondale, County of
Maricopa or other municipal authority of a “Final Plat,” “Plat of Subdivision,”
“lot line adjustment” or similar document (in each case, a “Subdivision Plat”)
then it is a condition precedent to Purchaser’s obligation to consummate this
transaction that Seller obtain final and unconditional approval of the
Subdivision Plat, at Seller’s sole cost and expense, prior to the Closing Date.
Purchaser shall fully cooperate with Seller’s efforts to obtain municipal
approval of the Subdivision Plat, at no cost or expense to Purchaser.  Seller
shall provide Purchaser

 

15

--------------------------------------------------------------------------------


 

with copies of all correspondence, applications and other submissions to the
municipal authorities, and shall otherwise regularly apprise Purchaser of the
status of approval of the Subdivision Plat.

 

If, notwithstanding the nonsatisfaction of any such condition, the Close of
Escrow occurs, there shall be no liability on the part of Seller for breaches of
representations and warranties of which Purchaser had knowledge as of the Close
of Escrow.

 

7.2                                 Conditions to Seller’s Obligations. The
Close of Escrow and Seller’s obligations to consummate the transaction
contemplated by this Agreement are subject to the satisfaction of the following
conditions for Seller’s benefit (or Seller’s waiver thereof, as Seller may waive
any or all of such conditions) on or before the Closing Date or the dates
designated below for the satisfaction of such conditions:

 

(a)                                  All of Purchaser’s representations and
warranties contained in this Agreement shall be true and correct in all material
respects as of the Effective Date and as of the Closing Date;

 

(b)                                 As of the Closing Date, Purchaser has
performed its obligations hereunder and all deliveries to be made at Close of
Escrow by Purchaser shall have been tendered including, without limitation, the
deposit with Escrow Holder of the amounts set forth in section 6.2(a) hereof;

 

(c)                                  There shall exist no actions, suits,
arbitrations, claims, attachments, proceedings, assignments for the benefit of
creditors, insolvency, bankruptcy, reorganization or other proceedings, pending
or threatened against Purchaser, that would materially and adversely affect
Purchaser’s ability to perform its obligations under this Agreement; and

 

(d)                                 There shall exist no pending or threatened
action, suit or proceeding with respect to Purchaser before or by any court or
administrative agency which seeks to restrain or prohibit, or to obtain damages
or a discovery order with respect to, this Agreement or the consummation of the
transaction contemplated hereby.

 

8.                                    CLOSE OF ESCROW; POSSESSION.

 

8.1                                 “Close of Escrow” shall mean the recording
of the Deed in the official records of Maricopa County, and Seller’s receipt of
the Purchase Price and the other amounts due Seller in accordance with the
provisions of section 9.1(b) hereof.  The Escrow and Purchaser’s right to
purchase the Real Property shall terminate automatically if the Close of Escrow
does not occur on or before the Closing Date.

 

8.2                                 Sole exclusive possession of the Real
Property, subject

 

16

--------------------------------------------------------------------------------


 

only to the Permitted Exceptions, shall be delivered to Purchaser on the Closing
Date.

 

9.                                 ESCROW.

 

9.1                                 Closing. The escrow (the “Escrow”) for the
consummation of this transaction shall be established, with Escrow Holder at the
address indicated in section 15.1 hereof by the deposit of a fully executed
counterpart of this Agreement with Escrow Holder.  Escrow Holder shall
immediately execute and date the acceptance by Escrow Holder attached to this
Agreement and deliver a counterpart thereof to Purchaser and Seller, specifying
the date Escrow is opened.  This Agreement shall constitute both an agreement
between Purchaser and Seller, and escrow instructions for Escrow Holder. If
Escrow Holder requires separate or additional escrow instructions which it deems
necessary for its protection, Seller and Purchaser shall promptly, upon request
by Escrow Holder, execute and deliver to Escrow Holder such separate or
additional escrow instructions (the “Additional Instructions”). In the event of
any conflict or inconsistency between this Agreement and the Additional
Instructions, this Agreement shall prevail and govern. The Additional
Instructions shall not modify or amend the provisions of this Agreement unless
otherwise agreed to in writing by Seller and Purchaser.

 

On the Closing Date, if the conditions set forth in sections 7.1 and 7.2 hereof
have been satisfied or waived, Escrow Holder shall take the following actions in
the order indicated below:

 

(a)                                  With respect to all closing documents
delivered to Escrow Holder hereunder, to the extent necessary, Escrow Holder is
authorized to insert, into all blanks requiring the insertion of dates, the date
of the recordation of the Deed or such other date as Escrow Holder may be
instructed in writing by Seller and Purchaser;

 

(b)                                 Simultaneously, record the Deed in the
official records of Maricopa County, and deliver to Seller, in immediate,
same-day federal funds, the Purchase Price, plus or minus, as the case may be,
the amounts determined in accordance with the provisions of section 10 hereof,
Purchaser’s signed counterparts of the Assignment of Leases and Contracts and
Bill of Sale, the Vacancy Escrow Agreement and the Pad Agreement, and a
conformed copy of the recorded Deed;

 

(c)                                  Deliver to Purchaser a counterpart of those
items referred to in section 6.1 hereof and a conformed copy of the recorded
Deed;

 

(d)                                 Cause the Title Company to issue the Title
Policy for the Real Property in accordance with the provisions of section 4.2.3
hereof;

 

(e)                                  Deliver to Seller and Purchaser a final
closing statement which has been certified by Escrow Holder to be true and

 

17

--------------------------------------------------------------------------------


 

correct; and

 

(f)                                    Deliver an original counterpart of the
Owner’s Notice to each of Costco, Harkins, Bank of America and Desert Taco, in
the manner required under the QEA.

 

9.2                                 Escrow and Title Charges.

 

(a)                                  Upon the Close of Escrow, escrow charges,
title charges and other closing costs shall be allocated between Seller and
Purchaser as follows:

 

(i)                                     Seller shall pay:  (A) the premium for a
standard ALTA title policy, (B) the cost of recording the Deed, (C) one-half of
any escrow fees or similar charges of Escrow Holder, (D) all sales, gross
receipts, compensating, stamp, excise, documentary, transfer, deed or similar
taxes or fees (City, County and State) payable in connection with the
consummation of the transactions contemplated by this Agreement, and (E) all
costs incurred in connection with obtaining, updating or recertifying the
Survey.

(ii)                                  Purchaser shall pay:  (A) one-half of any
escrow fees or similar charges of Escrow Holder, (B) the premium and any
additional costs (including any survey costs) for extended ALTA coverage
(additional to the premium for standard ALTA coverage) and the cost of any
endorsements to the Title Policy, if required by Purchaser, and (C) all costs
incurred in connection with Purchaser’s environmental or other inspections of
the Real Property.

 

(iii)                               Except to the extent otherwise specifically
provided herein, all other expenses incurred by Seller and Purchaser with
respect to the negotiation, documentation and closing of this transaction,
including, without limitation, Purchaser’s and Seller’s attorneys’ fees, shall
be borne and paid by the party incurring same.

 

(b)                                 If the Close of Escrow does not occur by
reason of Purchaser’s or Seller’s default under this Agreement, all escrow and
title charges (including cancellation fees) shall be borne by the party in
default.

 

9.3                                 Procedures Upon Failure of Condition. Except
as otherwise expressly provided herein, if any condition set forth in sections
7.1 or 7.2 hereof is not timely satisfied or waived for a reason other than the
default of Purchaser or Seller in the performance of its respective obligations
under this Agreement:

 

(a)                                  This Agreement, the Escrow and the
respective rights and obligations of Seller and Purchaser hereunder shall
terminate (other than the indemnity and insurance obligations of Purchaser set
forth in sections 4.3.1 and 14 hereof, and the confidentiality provisions of
section 4.6 hereof which shall survive such termination) at the written election
of the party for

 

18

--------------------------------------------------------------------------------


 

whose benefit such condition was imposed, which written election must be made
(i) within five days after the date such condition was to be satisfied, or (ii)
on the date the Close of Escrow occurs, whichever occurs first;

 

(b)                                 Escrow Holder shall promptly return to
Purchaser all funds of Purchaser in its possession, including the Deposit and
all interest accrued thereon, and shall promptly return and to Seller and
Purchaser all documents deposited by them respectively, which are then held by
Escrow Holder;

 

(c)                                  Purchaser shall return to Seller the
Property Information; and

 

(d)                                 Any escrow cancellation and title charges
shall be borne equally by Seller and Purchaser.

 

10.                           PRORATIONS.

 

Each proration hereinafter provided to be made as of the Close of Escrow shall
be made as of the end of the day before the Closing Date. In each proration set
forth below, the portion thereof applicable to periods beginning as of Close of
Escrow shall be credited to Purchaser or charged to Purchaser as applicable, and
the portion thereof applicable to periods ending as of Close of Escrow shall be
credited to Seller or charged to Seller as applicable.

 

10.1                           Rent. All rent (including, without limitation,
all minimum rents, additional rents and retroactive rents, but excluding tenant
reimbursements for Operating Costs (as defined in section 10.2, below)) and all
other income (collectively, the “Rents”) collected under Leases in effect on the
Closing Date shall be prorated as of the Close of Escrow on an accrual basis.
Any Rents which are in arrears as of the Close of Escrow to the extent payable
for the period before the Close of Escrow, shall remain the property of Seller. 
Purchaser shall apply Rent from tenants that are collected within 12 months
after the Close of Escrow, (a) first, to Rents which are due to Purchaser after
the Close of Escrow, and (b) second, to Rents which were due to Seller on or
before the Close of Escrow.  Purchaser shall make reasonable efforts, without
suit, to collect any Rents applicable to the period before the Close of Escrow
including, without limitation, sending to tenants bills for the payment of
past-due Rents during the first 12-month period following the Closing Date. 
Seller may pursue collection of any Rents that were past-due as of the Closing
Date, but Seller shall have no right to terminate any Lease or any tenant’s
occupancy under any Lease in connection therewith.

 

10.2                           Operating Costs and Additional Rent
Reconciliation. Seller, as landlord under the Leases, is currently collecting
from tenants under the Leases additional rent to cover taxes, insurance,
utilities (to the extent not paid directly by tenants), common area maintenance
and other operating costs and expenses

 

19

--------------------------------------------------------------------------------


 

(collectively, “Operating Costs”) in connection with the ownership, operation,
maintenance and management of the Real Property. To the extent that any
additional rent (including, without limitation, estimated payments for Operating
Costs) is paid by tenants to the landlord under the Leases based on an estimated
payment basis (monthly, quarterly or otherwise) for which a future
reconciliation of actual Operating Costs to estimated payments is required to be
performed at the end of a reconciliation period, Purchaser and Seller shall make
an adjustment at the Close of Escrow for the applicable reconciliation period
(or periods, if the Leases do not have a common reconciliation period) based on
a comparison of the actual Operating Costs as of the Close of Escrow to the
estimated payments as of the Close of Escrow. If, as of the Close of Escrow,
Seller has received additional rent payments in excess of the amount that
tenants shall be required to pay, based on the actual Operating Costs as of the
Close of Escrow, Purchaser shall receive a credit in the amount of such excess.
If, as of the Close of Escrow, Seller has received additional rent payments that
are less than the amount that tenants would be required to pay based on the
actual Operating Costs as of the Close of Escrow, Seller shall receive a credit
in the amount of such deficiency. Operating Costs that are not payable by
tenants either directly or reimbursable under the Leases shall be prorated
between Seller and Purchaser and shall be reasonably estimated by the parties if
final bills are not available.

 

10.3                           Taxes and Assessments.  Real estate taxes and
personal property taxes on the Property, including without limitation
installments of general, special or betterment assessments on the Property
(“Taxes”), shall be prorated based upon the period (i.e., calendar or other tax
fiscal year) to which some are attributable, regardless of whether or not any
such Taxes are then due and payable or are a lien.  Seller shall pay at or prior
to Closing (or Purchaser shall receive credit for) any unpaid Taxes attributable
to periods prior to the Closing Date (whether or not than due and payable or a
lien as aforesaid) . Seller shall receive credit for any previously paid or
prepaid Taxes attributable to periods from and after the Closing Date. In the
event that as of the Closing Date the actual tax bills for the tax year or years
in question are not available and the amount of Taxes to be prorated as
aforesaid cannot be ascertained, then rates, millages and assessed valuation of
the previous year, with known changes, shall be used; and after the Closing Date
and when the actual amount of Taxes for the year or years in question shall be
determinable, such Taxes will be reprorated between the parties to reflect the
actual amount of such Taxes.

 

10.4                           [Intentionally Omitted.]

 

10.5                           Tenant Deposits.  All tenant security deposits
reflected in Leases or disclosed in Tenant Estoppel Certificates and not
theretofore applied to tenant obligations under the Leases shall be transferred
or credited to Purchaser at the Close of Escrow.  As of the Close of Escrow,
Purchaser shall assume

 

20

--------------------------------------------------------------------------------


 

Seller’s obligations related to tenant security deposits. Purchaser shall
indemnify, defend and hold Seller harmless from and against all demands and
claims made by tenants arising out of the transfer or disposition of any
security deposits and shall reimburse Seller for all attorneys’ fees incurred or
that may be incurred as a result of any such claims or demands as well as for
all losses, expenses, verdicts, judgments, settlements, interest, costs and
other expenses incurred or that may be incurred by Seller as a result of any
such claims or demands by tenants.

 

10.6                           Utilities and Utility Deposits.  Utilities for
the Real Property (excluding utilities for which payment is made directly by
tenants), including, without limitation, water, sewer, electric and gas, based
upon the last reading of meters before the Close of Escrow, shall be prorated. 
Seller shall endeavor to obtain meter readings on the day before the Closing
Date.  If such readings are obtained, there shall be no proration of such items,
Seller shall pay at Close of Escrow the bills therefor for the period to the day
before the Close of Escrow, and Purchaser shall pay the bills therefor for the
period subsequent thereto.  If the utility company shall not issue separate
bills, Purchaser shall receive a credit against the Purchase Price for Seller’s
portion and shall pay the entire bill before delinquency after Close of Escrow. 
If Seller has paid utilities no more than 30 days in advance in the ordinary
course of business, Purchaser shall be charged its portion of such payment at
Close of Escrow.  Purchaser shall be responsible for paying any security
deposits required by utility companies providing service to the Real Property.

 

10.7                           December Stub Period.  Purchaser shall receive a
credit at the Close of Escrow for the “December Stub Period” amounts for minimum
rent and CAM Expenses for the Unoccupied Spaces, as all such terms are defined
in the Vacancy Escrow Agreement.

 

10.8                           Percentage Rents.  Percentage rents (“Percentage
Rents”) actually collected for the month in which the Close of Escrow occurs
shall be prorated as of the Closing Date. Percentage Rents due after the Close
of Escrow shall not be prorated.  Nevertheless, after Purchaser has completed
any reconciliation of actual Percentage Rents payable and estimated Percentage
Rents paid by tenants, and all reconciled amounts have been paid by tenants, a
reconciliation shall be made between Seller and Purchaser with respect to such
Percentage Rents. Pursuant to such reconciliation, Seller and Purchaser shall
each be entitled to its proportionate share of all Percentage Rents paid for the
subject Lease year used to calculate each tenant’s Percentage Rents (less any
out-of-pocket costs incurred in collecting said amounts, which shall belong to
Purchaser) based on the number of days of such year during which Seller and
Purchaser owned the Property (and adjusted for any amount of Percentage Rent
prorated at Close of Escrow or received by Seller or Purchaser). As used in this
section, “Percentage Rents” shall not include and shall have deducted from such
Percentage Rent amount any “base” or “minimum” rent component which is payable
each month (regardless of actual sales), “base” or “minimum” rent component
shall

 

21

--------------------------------------------------------------------------------


 

be prorated or otherwise handled in the manner provided in this Agreement.
Purchaser shall make reasonable efforts, without suit, to collect all Percentage
Rents payable after the Close of Escrow and relating to the period before the
Close of Escrow, and all Percentage Rents which are delinquent as of the Close
of Escrow, including, without limitation, sending to tenants bills for the
payment of the same. Seller may pursue collection of all Percentage Rents
payable after the Close of Escrow and relating to the period before the Close of
Escrow and all Percentage Rents which are delinquent as of the Close of Escrow,
although Seller shall have no right to terminate any Lease or any tenant’s
occupancy under any Lease in connection therewith.

 

10.9                           Final Adjustment After Closing.  If final
prorations cannot be made at the Close of Escrow for any item being prorated
under this section 10, as long as Purchaser or Seller identifies any such
proration (“Post-Closing Proration”) in writing before the Close of Escrow,
Purchaser and Seller shall allocate such items on a fair and equitable basis as
soon as invoices or bills are available and applicable reconciliation with
tenants have been completed, with final adjustment to be made as soon as
reasonably possible after the Close of Escrow (but in no event later than 90
days after the Close of Escrow, except that adjustments arising from Percentage
Rants under section 10.8 hereof shall not be subject to such 90-day limitation,
but shall be made as soon as reasonably possible).  Operating Costs shall be a
Post-Closing Proration. Payments in connection with the final adjustment shall
be due no later than 100 days after the Close of Escrow, except that adjustments
arising from Percentage Rents under section 10.8 hereof shall not be subject to
such 100-day limitation, but shall be made as soon as reasonably possible.
Seller shall have reasonable access to, and the right to inspect and audit,
Purchaser’s books to confirm the final prorations for a period of one year after
the Close of Escrow. Notwithstanding anything to the contrary stated in this
section 10, except for any reconciliation arising out of Percentage Rents under
section 10.8 hereof and except for any Post-Closing Prorations (which must be
determined and paid within 100 days after the Close of Escrow), all prorations
made under this section 10 shall be final as of the Close of Escrow and shall
not be subject to further adjustment (whether due to an error or for any other
reason) after the Close of Escrow.

 

11.                               SELLER’S REPRESENTATIONS AND WARRANTIES;
AS-IS.

 

11.1                           Seller’s Representations and Warranties. In
consideration of Purchaser’s entering into this Agreement and as an inducement
to Purchaser to purchase the Real Property from Seller, Seller makes the
following representations and warranties to Purchaser, as of the Effective Date:

 

(a)   (i)       Seller has the legal right, power and authority to enter into
this Agreement and the instruments described herein, and to consummate the
transaction contemplated hereby;

 

22

--------------------------------------------------------------------------------


 

(ii)       All requisite action (corporate, trust, partnership or otherwise) has
been taken by Seller in connection with the entering into this Agreement and the
instruments described herein, and the consummation of the transaction
contemplated hereby. No consent of any partner, shareholder, trustee, member,
manager, trustor, beneficiary, creditor, investor, judicial or administrative
body, governmental authority or other party is required;

 

(iii)      The individuals executing this Agreement and the instruments
described herein on behalf of Seller and the partners of Seller, if any, have
the legal power, right and actual authority to bind Seller to the terms and
conditions hereof and thereof;

 

(iv)     This Agreement and all documents required hereby to be executed by
Seller are and shall be valid, legally binding obligations of, and enforceable
against, Seller in accordance with their terms; and

 

(v)      The execution and delivery of this Agreement and the documents and
instruments described herein, the incurrence of the obligations set forth
herein, the consummation of the transaction contemplated herein, the compliance
with the terms of this Agreement and the documents and instruments referenced
herein do not and shall not conflict with or result in the material breach of
any term, condition or provision of, or constitute a default under, any bond,
note or other evidence of indebtedness or any contract, indenture, mortgage,
deed of trust, loan, partnership agreement, articles of organization, operating
agreement, lease or other agreement or instrument to which Seller is a party,
affecting Seller or affecting the Property;

 

(b)                   To Seller’s actual knowledge, Seller has not received any
written notice that either the Property or Seller, or both, are subject to any
existing, pending or threatened investigation or inquiry by any governmental
authority or to any remedial obligations under any applicable laws pertaining to
health or the environment;

 

(c)                    To Seller’s actual knowledge, the Rent Roll and the
copies of the Leases delivered to Purchaser are true, current and complete
copies thereof.  There may, however, be minor variances in the copies of Leases
resulting from copier errors. Seller shall correct any mistakes in the Lease
copies due to copier errors within a reasonable time after becoming aware of
such errors;

 

(d)                   Seller has no actual knowledge that the Real Property has
been contaminated by, or used for the storage or disposal of, any hazardous
substances, hazardous waste or petroleum which, as of the Effective Date, is
required by any governmental entity to be remediated;

 

23

--------------------------------------------------------------------------------


 

(e)                                  Seller has no actual knowledge of any
pending litigation (including, without limitation, any condemnation or notice of
condemnation) affecting or related to the Property;

 

(f)                                    Seller has no actual knowledge of any
governmental violations with respect to the Property, or that the interior and
exterior structures are not in a good state of repair, free of leaks, structural
problems and mold, or that the Property is not in compliance with federal,
state, city and county ordinances, environmental laws and concerns;

 

(g)                                 no tenant under a Lease has a lease term
that exceeds the lease term stated in its Lease, nor does any tenant under a
Lease, except as set forth in its Lease, have an option or right of first
refusal to purchase or extend; and

 

(h)                                 Purchaser shall have no obligation whatever
regarding the construction described in section 7.1(e), above.

 

For purposes of this section 11.1, the phrase “To Seller’s Actual Knowledge”
shall mean the actual (and not implied, imputed or constructive) knowledge of
Jeff Allen (whom the Seller represents is the vice president of the managing
member of the managing member of Seller), without any inquiry or investigation
of any other parties, including, without limitation, the tenants and the
property manager of the Real Property.

 

The representations and warranties made by Seller in this Agreement shall
survive the recordation of the Deed for a period of 12 months and any action for
a breach of Seller’s representations or warranties must be made and filed within
said 12-month period. If, after the Effective Date, but before the Close of
Escrow, Seller becomes aware of any facts or changes in circumstances that would
cause any of its representations and warranties in this Agreement to be untrue
at Close of Escrow, Seller may notify Purchaser in writing of such fact. In such
case, or if Purchaser obtains information which would cause any of Seller’s
representations and warranties to be untrue at Close of Escrow, Purchaser, as
its sole and exclusive remedy, shall have the right, chosen in a writing from
Purchaser to Seller no later than three business days after Seller shall have so
notified Purchaser or Purchaser shall have obtained such information, to either
(i) terminate this Agreement, in which case the Deposit shall be immediately
returned to Purchaser and neither party shall have any rights or obligations
under this Agreement (except for sections 4.3.1 and 15.5 which survive
termination of this Agreement), or (ii) accept a qualification to Seller’s
representations and warranties as of the Close of Escrow and complete the
purchase and sale of the Property without any rights to recovery for breach of
the unqualified representation and warranty. Failure of Purchaser so to elect
either subsection (i) or (ii), above, shall be deemed to be Purchaser’s election
to take the action described in subsection (ii), above. If, however, Seller’s
representations and warranties shall be untrue at the Close of Escrow because of
Seller’s intentional misrepresentation,

 

24

--------------------------------------------------------------------------------


 

in lieu of the remedies described in subsections (i) and (ii), above, within
three business days after Purchaser’s becoming aware of the same, upon written
notice from Purchaser to Seller, Seller shall be in default under this
Agreement. Other than as set forth in the three immediately preceding sentences,
if Purchaser proceeds with the Close of Escrow, Purchaser shall be deemed to
have expressly waived all remedies for the breach of any representation or
warranty discovered by Purchaser before the Close of Escrow.

 

11.2                           As-Is.  As of the expiration of the Due Diligence
Period, Purchaser shall have:

 

(a)                                  examined and inspected the Property, and
shall know and be satisfied with the physical condition, quality, quantity and
state of repair of the Property in all respects (including, without limitation,
the compliance of the Real Property with the Americans With Disabilities Act of
1990 Pub.L. 101-336, 104 Stat. 327 (1990), and any comparable local or state
laws, as amended (collectively, the “ADA”)), and by proceeding with this
transaction following the expiration of the Due Diligence Period shall be deemed
to have determined that the same is satisfactory to Purchaser;

 

(b)                                 reviewed the Property Information and all
instruments, records and documents which Purchaser deems appropriate or
advisable to review in connection with this transaction, including, without
limitation, all architectural drawings, plans, specifications, surveys, building
and occupancy permits, and any licenses, leases, contracts, warranties and
guaranties relating to the Real Property or the business conducted thereon, and
Purchaser, by proceeding with this transaction following the expiration of the
Due Diligence Period, shall be deemed to have determined that the same and the
information and data contained therein and evidenced thereby are satisfactory to
Purchaser;

 

(c)                                  reviewed all applicable laws, ordinances,
rules and governmental regulations (including, but not limited to, those
relating to building, zoning and land use) affecting the development, use,
occupancy or enjoyment of the Real Property, and Purchaser, by proceeding with
this transaction following the expiration of the Due Diligence Period, shall be
deemed to have determined that the same are satisfactory to Purchaser; and

 

(d)                                 at its own cost and expense, made its own
independent investigation respecting the Property and all other aspects of this
transaction, and shall have relied thereon and on the advice of its consultants
in entering into this Agreement, and Purchaser, by proceeding with this
transaction following the expiration of the Due Diligence Period, shall be
deemed to have determined that the same are satisfactory to Purchaser.

 

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AND EXCEPT FOR SELLER’S
REPRESENTATIONS AND WARRANTIES IN SECTION 11.1 OF

 

25

--------------------------------------------------------------------------------


 

THIS AGREEMENT AND ANY WARRANTIES OF TITLE CONTAINED IN THE DEED DELIVERED AT
THE CLOSE OF ESCROW (“SELLER’S WARRANTIES”), THIS SALE IS MADE AND SHALL BE MADE
WITHOUT REPRESENTATION, COVENANT OR WARRANTY OF ANY KIND (WHETHER EXPRESS,
IMPLIED OR, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, STATUTORY) BY
SELLER. AS A MATERIAL PART OF THE CONSIDERATION FOR THIS AGREEMENT, PURCHASER
SHALL ACCEPT THE PROPERTY ON AN “AS IS” AND “WHERE IS” BASIS, WITH ALL FAULTS,
AND WITHOUT ANY REPRESENTATION OR WARRANTY, ALL OF WHICH SELLER HEREBY
DISCLAIMS, EXCEPT FOR SELLER’S WARRANTIES. EXCEPT FOR SELLER’S WARRANTIES, NO
WARRANTY OR REPRESENTATION IS MADE BY SELLER AS TO FITNESS FOR ANY PARTICULAR
PURPOSE, MERCHANTABILITY, DESIGN, QUALITY, CONDITION, OPERATION OR INCOME,
COMPLIANCE WITH DRAWINGS OR SPECIFICATIONS, ABSENCE OF DEFECTS, ABSENCE OF
HAZARDOUS OR TOXIC SUBSTANCES, ABSENCE OF FAULTS, FLOODING, OR COMPLIANCE WITH
LAWS AND REGULATIONS INCLUDING, WITHOUT LIMITATION, THOSE RELATING TO HEALTH,
SAFETY AND THE ENVIRONMENT (INCLUDING, WITHOUT LIMITATION, THE ADA) . PURCHASER
ACKNOWLEDGES THAT, EXCEPT FOR SELLER’S WARRANTIES, PURCHASER HAS ENTERED INTO
THIS AGREEMENT WITH THE INTENTION OF MAKING AND RELYING UPON ITS OWN
INVESTIGATION OF THE PHYSICAL, ENVIRONMENTAL, ECONOMIC USE, COMPLIANCE AND LEGAL
CONDITION OF THE PROPERTY AND THAT PURCHASER IS NOT NOW RELYING, AND SHALL NOT
LATER RELY, UPON ANY REPRESENTATIONS AND WARRANTIES MADE BY SELLER OR ANYONE
ACTING OR CLAIMING TO ACT, BY, THROUGH OR UNDER OR ON SELLER’S BEHALF CONCERNING
THE PROPERTY. ADDITIONALLY, PURCHASER AND SELLER HEREBY AGREE THAT (A) EXCEPT
FOR SELLER’S WARRANTIES, PURCHASER IS TAKING THE PROPERTY “AS IS” WITH ALL
LATENT AND PATENT DEFECTS AND THAT EXCEPT FOR SELLER’S WARRANTIES, THERE IS NO
WARRANTY BY SELLER THAT THE PROPERTY IS FIT FOR A PARTICULAR PURPOSE, (B) EXCEPT
FOR SELLER’S WARRANTIES, PURCHASER IS SOLELY RELYING UPON ITS EXAMINATION OF THE
PROPERTY, AND (C) PURCHASER TAKES THE PROPERTY UNDER THIS AGREEMENT UNDER THE
EXPRESS UNDERSTANDING THAT THERE ARE NO EXPRESS OR IMPLIED WARRANTIES, EXCEPT
FOR SELLER’S WARRANTIES.

 

WITH RESPECT TO THE FOLLOWING, PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT
SELLER SHALL NOT HAVE ANY LIABILITY, OBLIGATION OR RESPONSIBILITY OF ANY KIND
AND THAT SELLER HAS MADE NO REPRESENTATIONS OR WARRANTIES OF ANY KIND:

 

THE CONTENT OR ACCURACY OF ANY REPORT, STUDY, OPINION OR CONCLUSION OF ANY
SOILS, TOXIC, ENVIRONMENTAL OR OTHER ENGINEER OR OTHER PERSON OR ENTITY WHO HAS
EXAMINED THE PROPERTY OR ANY ASPECT THEREOF;

 

THE CONTENT OR ACCURACY OF ANY OF THE ITEMS (INCLUDING, WITHOUT LIMITATION, THE
PROPERTY INFORMATION) DELIVERED TO PURCHASER PURSUANT TO PURCHASER’S REVIEW OF
THE CONDITION OF THE PROPERTY; AND

 

THE CONTENT OR ACCURACY OF ANY PROJECTION, FINANCIAL OR MARKETING ANALYSIS OR
OTHER INFORMATION GIVEN TO PURCHASER BY SELLER OR REVIEWED BY PURCHASER WITH
RESPECT TO THE PROPERTY.

 

PURCHASER IS A SOPHISTICATED REAL ESTATE INVESTOR AND IS, OR

 

26

--------------------------------------------------------------------------------


 

SHALL BE AS OF THE CLOSE OF ESCROW, FAMILIAR WITH THE REAL PROPERTY AND ITS
SUITABILITY FOR PURCHASER’S INTENDED USE. THE PROVISIONS OF THIS SECTION 11.2
SHALL SURVIVE INDEFINITELY ANY CLOSING OR TERMINATION OF THIS AGREEMENT AND
SHALL NOT BE MERGED INTO THE DOCUMENTS EXECUTED AT CLOSE OF ESCROW.

 

 

/s/ [ILLEGIBLE]

 

 

PURCHASER’S INITIALS

 

 

12.                             PURCHASER’S COVENANTS, REPRESENTATIONS AND
WARRANTIES; RELEASE.

 

In consideration of Seller entering into this Agreement and as an inducement to
Seller to sell the Real Property to Purchaser, Purchaser makes the following
covenants, representations and warranties;

 

12.1                           Authority.  Purchaser has the legal right, power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby, and the execution, delivery and performance of this
Agreement have been duly authorized and no other action by Purchaser is
requisite to the valid and binding execution, delivery and performance of this
Agreement, except as otherwise expressly set forth herein.  There is no
agreement to which Purchaser is a party or to Purchaser’s knowledge binding on
Purchaser which is in conflict with this Agreement.

 

12.2                           Release.  By proceeding with this transaction
following the expiration of the Due Diligence Period, Purchaser shall be deemed
to have made its own independent investigation of the Property, the Property
Information and the presence of Hazardous Materials on the Real Property as
Purchaser deems appropriate. Accordingly, subject to the representations and
warranties of Seller expressly set forth in section 11.1 hereof, Purchaser, on
behalf of itself and all of its officers, directors, partners, shareholders,
members, managers, employees, representatives and affiliated entities
(collectively, the “Releasors”), hereby expressly waives and relinquishes all
rights and remedies Releasors may now or hereafter have against Seller, its
successors and assigns, officers, directors, partners, shareholders, members,
managers, employees, representatives and affiliated entities (the “Seller
Parties”), whether known or unknown, which may arise from or be related to:  (a)
the physical condition, quality, quantity and state of repair of the Real
Property, and the prior management and operation of the Real Property, (b) the
Property Information, (c) the Real Property’s compliance or lack of compliance
with any federal, state or local laws or regulations, and (d) any past, present
or future presence or existence of Hazardous Materials on, under or about the
Real Property, and with respect to any past, present or future violation of any
rules, regulations or laws, now or hereafter enacted, regulating or governing
the use, handling, storage or disposal of Hazardous Materials, including,
without limitation, (i)  all rights and remedies Raleasors may now or hereafter
have under the Comprehensive Environmental Response Compensation and Liability
Act of 1980 (“CERCLA”), the Superfund

 

27

--------------------------------------------------------------------------------


 

Amendments and Reauthorization Act of 1986, the Resource Conservation and
Recovery Act, and the Toxic Substance Control Act, each as amended, and any
similar state, local or federal environmental law, rule or regulation, and (ii)
all claims, whether known or unknown, now or hereafter existing, with respect to
the Real Property under section 107 of CERCLA (42 U.S.C.A. §9607) . As used
herein, the term “Hazardous Material (s)” includes, without limitation, any
hazardous or toxic materials, substances or wastes, such as (1) any materials,
substances or wastes which are toxic, ignitable, corrosive or reactive, and
which are regulated by any local governmental authority or any agency of the
United States government, (2) any other material, substance or waste which is
defined or regulated as a hazardous material, extremely hazardous material,
hazardous waste or toxic substance pursuant to any laws, rules, regulations or
orders of the United States government, or any local governmental body, (3)
asbestos, (4) petroleum and petroleum based products, (5) formaldehyde, (6)
polychlorinated biphenyls (PCBs), and (7) freon other chlorofluorocarbons.

 

WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, PURCHASER, ON BEHALF OF ITSELF
AND THE OTHER RELEASORS, HEREBY ASSUMES ALL RISK AND LIABILITY RESULTING OR
ARISING FROM, OR RELATING TO THE OWNERSHIP, USE, CONDITION, LOCATION,
MAINTENANCE, REPAIR OR OPERATION OF THE PROPERTY.

 

THE FOREGOING WAIVERS, RELEASES AND AGREEMENTS BY PURCHASER, ON BEHALF OF ITSELF
AND THE RELEASORS, SHALL SURVIVE THE CLOSE OF ESCROW AND THE RECORDATION OF THE
DEED, AND SHALL NOT BE DEEMED MERGED INTO THE DEED UPON ITS RECORDATION.

 

13.                             DEFAULT AND DAMAGES.

 

13.1                           DEFAULT BY PURCHASER.  PURCHASER AND SELLER
HEREBY ACKNOWLEDGE AND AGREE THAT IF THE CLOSE OF ESCROW FAILS TO OCCUR DUE TO A
PURCHASER DEFAULT (ALL OF THE CONDITIONS TO PURCHASER’S OBLIGATIONS TO CLOSE
HAVING BEEN SATISFIED OR WAIVED), SELLER SHALL SUFFER DAMAGES IN AN AMOUNT WHICH
SHALL, DUE TO THE SPECIAL NATURE OF THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT AND THE SPECIAL NATURE OF THE NEGOTIATIONS WHICH PRECEDED THIS
AGREEMENT, BE IMPRACTICAL OR EXTREMELY DIFFICULT TO ASCERTAIN. IN ADDITION,
PURCHASER WISHES TO HAVE A LIMITATION PLACED UPON THE POTENTIAL LIABILITY OF
PURCHASER TO SELLER IF THE CLOSE OF ESCROW FAILS TO OCCUR DUE TO A PURCHASER
DEFAULT, AND WISHES TO INDUCE SELLER TO WAIVE OTHER REMEDIES WHICH SELLER MAY
HAVE IN THE EVENT OF A PURCHASER DEFAULT. PURCHASER AND SELLER, AFTER DUE
NEGOTIATION, HEREBY ACKNOWLEDGE AND AGREE THAT THE AMOUNT OF THE DEPOSIT
REPRESENTS A REASONABLE ESTIMATE OF THE DAMAGES WHICH SELLER SHALL SUSTAIN IN
THE EVENT OF SUCH PURCHASER DEFAULT. PURCHASER AND SELLER HEREBY AGREE THAT
SELLER MAY, IF THE CLOSE OF ESCROW FAILS TO OCCUR DUE TO A PURCHASER DEFAULT,
TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO PURCHASER AND ESCROW HOLDER,
CANCEL THE ESCROW AND RECEIVE OR RETAIN THE DEPOSIT AS LIQUIDATED DAMAGES, AND
ESCROW HOLDER SHALL IMMEDIATELY DELIVER (UNLESS IT HAS ALREADY DONE SO) THE
DEPOSIT TO SELLER. SUCH RETENTION OF THE DEPOSIT BY

 

28

--------------------------------------------------------------------------------


 

SELLER IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER AMD SHALL NOT BE
DEEMED TO CONSTITUTE A FORFEITURE OR PENALTY.

 

NOTHING IN THIS SECTION 13.1 SHALL (A) PREVENT OR PRECLUDE ANY RECOVERY OP
ATTORNEYS’ FEES OR OTHER COSTS INCURRED BY SELLER PURSUANT TO SECTION 15.5, OR
(B) IMPAIR OR LIMIT THE EFFECTIVENESS OR ENFORCEABILITY OF THE INDEMNIFICATION
OBLIGATIONS OF PURCHASER CONTAINED IN SECTION 4.3.1 HEREOF. SELLER AND PURCHASER
ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND THE PROVISIONS OF THIS
SECTION 13.1 AND BY THEIR INITIALS IMMEDIATELY BELOW AGREE TO BE BOUND BY ITS
TERMS.

 

SELLER’S INITIALS:

/s/ [ILLEGIBLE]

 

 

 

 

PURCHASER’S INITIALS:

/s/ [ILLEGIBLE]

 

 

 

13.2                           Default by Seller.  If Seller defaults in its
obligations to sell and convey the Property to Purchaser pursuant to this
Agreement, Purchaser’s sole and exclusive remedy shall be to elect one of the
following: (a) to terminate this Agreement, in which event Purchaser shall be
entitled to the return by the Escrow Holder to Purchaser of the Deposit, or (b)
to bring a suit for specific performance, but any suit for specific performance
must be brought within 180 days of Seller’s default, with Purchaser waiving the
right to bring suit at any later date to the extent permitted by law, This
Agreement confers no present eight, title or interest in the Property to
Purchaser, and Purchaser shall not file a lie pendens or other similar notice
against the Real Property except in connection with, and after, the proper
filing of a suit for specific performance.

 

14.                                BROKER’S COMMISSIONS.

 

Except for Kitchell Development Company, Seller’s broker, and Escee Commercial,
Purchaser’s broker, both of which shall be paid by Seller, neither party hereto
has had any contact or dealing regarding the Real Property, or any communication
in connection with the subject matter of this transaction, through any licensed
real estate broker or other person who can claim a right to a commission or
finder’s fee as a procuring cause of the sale contemplated herein. If any other
broker or finder perfects a claim for a commission or finder’s fee, the party
responsible for the contact or communication on which the broker or finder
perfected such claim shall indemnify, save harmless and defend the other party
from said claim, and all costs and expenses (including reasonable attorneys’
fees) incurred by the other party in defending against the same.

 

15.                                MISCELLANEOUS PROVISIONS.

 

15.1                           Notices.  All written notices or demands of any
kind which either party hereto may be required or may desire to serve on the
other in connection with this Agreement shall be served by personal service, by
registered or certified mail, recognized overnight courier service or facsimile
transmission. Any such

 

29

--------------------------------------------------------------------------------


 

notice or demand so to be served by registered or certified mail, recognized
overnight courier service or facsimile transmission shall be delivered with all
applicable delivery charges thereon fully prepaid and, if the party so to be
served be Seller, addressed to Seller as follows:

 

Gateway Pavilions, L.L.C.,

c/o Kitchell Development Company

1707 E. Highland, Suite 100

Phoenix, Arizona 85016

Attention:  Mr. Jeff Allen

Fax No.:  (602) 264-6133

 

with a copy thereof to:

 

Martin L. Flicker, Esq.
1000 Quail Street, Suite 210
Newport Beach, California 92660
Fax No.: (949) 252-9335

 

and, if the party so to be served be Purchaser, addressed to Purchaser as
follows:

 

Inland Real State Acquisitions, Inc.

2901 Butterfield Road

Oak Brook, Illinois  60523

Attention: Mr. Lou Quilici

Fax No.: (630) 218-4935

 

with a copy thereof to:

 

Robin Rash, Esq.

The Inland Real Estate Group, Inc./Law Department

2901 Butterfield Road

Oak Brook, Illinois  60523

Fax No.: (630) 218-4900

 

and, if the party to be served be Escrow Holder, addressed to Escrow Holder as
follows:

 

First American Title Company
National Commercial Services
30 N. LaSalle Street, Suite 310
Chicago, IL 60602
Attention: Steven Zellinger
Fax No.: (312) 553-0480

 

Service of any such notice or demand so made by personal delivery, registered or
certified mail, recognized overnight courier or facsimile transmission shall be
deemed given and received on the date of actual delivery as shown by the
addressee’s registry or certification of receipt or, as to facsimile
transmissions, by “answer back confirmation” (as long as a copy of such notice
or demand is delivered by any of the other methods provided above within one
business day following receipt of such facsimile

 

30

--------------------------------------------------------------------------------


 

transmission), as applicable, or at the expiration of the third business day
after the date of dispatch, whichever is earlier. Either party hereto may from
time to time, by notice in writing served upon the other as aforesaid, designate
a different mailing address to which or a different person to whose attention
all such notices or demands are thereafter to be addressed.

 

15.2                           Assignment; Binding on Successors and Assigns.
 Purchaser may assign its rights and obligations under this Agreement to an
entity sponsored by Inland Retail Real Estate Trust, Inc., Inland Western Retail
Real Estate Trust, Inc. or Inland Real Estate Investment Corporation, or their
affiliates, without the consent of Seller, provided Purchaser (a) provides
written notice to Seller and Escrow Holder not later than five (5) days prior to
the Closing Date; and (b) Purchaser remains liable to Seller for all obligations
of Purchaser under this Agreement. Except as described in the previous sentence,
Purchaser shall not assign, transfer or convey its rights or obligations under
this Agreement or with respect to the Property without the prior written consent
of Seller, which consent Seller may withhold in its sole and absolute
discretion.  Any such attested assignment without the prior written consent of
Seller shall be void and Purchaser shall be deemed in default hereunder.  Seller
shall not assign, transfer or convey its rights or obligations under this
Agreement or with respect to the Property without the prior written consent of
Purchaser, which consent Purchaser may withhold in its sole and absolute
discretion.  Any such attempted assignment without the prior written consent of
Purchaser shall be void and Seller shall be deemed in default hereunder. 
Subject to the foregoing, and except as provided to the contrary herein, the
terms, covenants, conditions and warranties contained herein, and the powers
granted hereby, shall inure to the benefit of and bind all parties hereto and
their respective successors and assigns, and all subsequent owners of the
Property.  Any assignment shall not relieve the assigning party from its
liability under this Agreement.

 

15.3                           [Intentionally Omitted.]

 

15.4                           Further Assurances.  In addition to the acts and
deeds recited herein and contemplated to be performed, executed or delivered by
Seller or Purchaser, Seller and Purchaser shall perform, execute and deliver, or
cause to be performed, executed and delivered, on the Closing Date or
thereafter, all such further acts, deeds and assurances as Purchaser or Seller,
as the case may be, may reasonably require in order to consummate fully the
transactions contemplated hereunder.

 

15.5                           Attorneys’ Fees.  If any legal action or any
arbitration or other proceeding is brought, or if an attorney is retained for
the enforcement of this Agreement or any portion thereof, or because of any
alleged dispute, breach, default or misrepresentation in connection with any of
the provisions of this Agreement, the prevailing party shall be entitled to
recover from the other party reimbursement for the reasonable fees of attorneys

 

31

--------------------------------------------------------------------------------


 

and other costs (including court costs and witness fees) incurred by it, in
addition to any other relief to which it may be entitled. The term “prevailing
party” means the party obtaining substantially the relief sought, whether by
compromise, settlement or judgment.

 

15.6                           Survival of Representations, Warranties and
Agreements.  Unless otherwise expressly stated in this Agreement, (a) each of
the covenants, obligations, representations, and agreements contained in this
Agreement shall survive the Close of Escrow and the execution and delivery of
the Deed only for a period of six months immediately following the Closing Date,
and (b) any claim based upon a misrepresentation or a breach of a warranty
contained in this Agreement shall be actionable or enforceable only if notice of
such claim is given to the party which allegedly made such misrepresentation or
breached such covenant, obligation, warranty or agreement within six months
after the Closing Date. Notwithstanding anything stated to the contrary in this
Agreement, the indemnification provisions of sections 4.3.1, 10.5 and 14 hereof
and the provisions of sections 4.5, 4.6, 10.1, 10.3, 10.8, 10.9, 11.2, 12.2,
13.2, 15.5, 15.16 and 15.17 hereof shall survive the termination of this
Agreement or the Close of Escrow without limitation, and shall not be merged
with the recording of the Deed.

 

15.7                           Entire Agreement.  This Agreement contains the
entire agreement and understanding of the parties in respect to the subject
matter hereof.  The literal words of this Agreement shall govern, and all prior
negotiations, drafts and other extrinsic communications, whether oral or
written, shall have no significance or evidentiary effect.  Neither this
Agreement nor any of its provisions may be changed, amended, discharged, waived
or otherwise modified orally, but only by an instrument in writing duly executed
by the party to be bound thereby.  This Agreement accurately reflect the
agreements and understandings of the parties hereto with respect to the subject
matter hereof.

 

15.8                           Governing Law. This Agreement shall be governed
by the laws of the State of Arizona.

 

15.9                           Counterparts.  This Agreement may be executed
simultaneously in one or more counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.

 

15.10                     Headings; Construction.  The various headings of this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of this Agreement or any provision hereof. When the context and
construction so require, all words used in the singular herein shall be deemed
to have been used in the plural, the masculine shall include the feminine and
the neuter, and vice versa. The use in this Agreement of the term “including”
and related terms such as “include” shall in all cases mean “without
limitation.” All references to “days” in this Agreement shall be construed to
mean calendar days unless

 

32

--------------------------------------------------------------------------------


 

otherwise expressly provided, and all references to “business days” shall be
construed to mean days on which national banks are open for business.

 

15.11                     Time of Essence. Time is strictly of the essence with
respect to each and every term, condition, obligation and provision hereof, and
the failure to perform timely any of the terms, conditions, obligations or
provisions hereof by either party shall constitute a material breach of, and
non-curable (but waivable) default under, this Agreement by the party so failing
to perform.

 

15.12                     Partial Validity; Severability. If any term or
provision of this Agreement or the application thereof to any person or
circumstance shall, to any extent, be held invalid or unenforceable, the
remainder of this Agreement, or the application of such term or provision to
persons or circumstances, other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each such term and provision
of this Agreement shall be valid and be enforced to the fullest extent permitted
by law.

 

15.13                     No Third Party Beneficiaries. This Agreement is for
the sole and exclusive benefit of the parties hereto and their respective
permitted successors and assigns, and no third party is intended to, or shall
have, any rights hereunder.

 

15.14                     Joint Product of Parties. This Agreement is the result
of arms-length negotiations between Seller and Purchaser and their respective
attorneys.  Accordingly, neither party shall be deemed to be the author of this
Agreement and this Agreement shall not be construed against either party.

 

15.15                     Calculation of Time Periods. If the last day of any
period of time hereunder is not a business day, the period shall run until the
end of the next business day. The last day of any period of time described
herein shall be deemed to end at 5:00 p.m., Mountain Standard Time.

 

15. 16                  Waiver of Jury Trial. To the extent permitted by
applicable law, the parties hereby waive any right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

 

15.l7                        No Personal Liability.  Notwithstanding anything
stated to the contrary herein, Seller’s liability under this Agreement shall be
limited to Seller’s interest in the Property and neither Seller, Seller’s
constituent partners, Seller’s asset manager, nor Seller’s directors, officers,
shareholders, partners, members, managers, employees or agents shall have any
personal liability hereunder.

 

15.18                     Section 1031 Exchange.  Seller may consummate the sale
of the Real Property as part of a so-called like kind exchange (the “Exchange”)
pursuant to Section 1031 of the Internal Revenue

 

33

--------------------------------------------------------------------------------


 

Code of 1986, as amended (the “Code”), but only if the Close of Escrow shall not
be delayed or affected by reason of the Exchange. The consummation or
accomplishment of the Exchange shall not be a condition precedent or condition
subsequent to Seller’s obligations under this Agreement. Purchaser shall not, as
a result of this section 15.18: (i) have its rights under this Agreement
increased or diminished, or (ii) be responsible for compliance with, or be
deemed to have warranted to Seller that, the Exchange in fact complies with
Section 1031 of the Code.

 

15.l9                        Cooperation with Purchaser’s Audit. Seller agrees
to cooperate fully with Purchaser and Purchaser’s representatives to facilitate
Purchaser’s evaluations and reports, including at least a one (1) year audit of
the books and records of the Property that qualify, comply with and can be used
in a public offering and an audit representation letter to be delivered by
Seller prior to the Closing Date.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

               PURCHASER

 

INLAND REAL ESTATE ACQUISITIONS, INC.,
an Illinois corporation

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

SELLER

 

GATEWAY PAVILIONS, L. L. C.,
an Arizona limited liability
company

 

 

By:

KDC-GP Partners, L.L.C.,

 

an Arizona limited liability
company, Manager and Member

 

 

By:

Kitchell Development

 

Company, an Arizona

 

corporation, Managing
Member

 

 

 

 

By:

/s/ Jeff Allen

 

 

Jeff Allen,

 

Vice President

 

Acceptance by Escrow Holder:

 

First American Title Company hereby acknowledges that it has

 

34

--------------------------------------------------------------------------------


 

PURCHASER

 

INLAND REAL ESTATE ACQUISITIONS, INC.,
an Illinois corporation

 

By:

/s/ [ILLEGIBLE]

 

 

 

 

 

 

Name:

[ILLEGIBLE]

 

 

 

 

Title:

SRVP

 

 

 

SELLER

 

GATEWAY PAVILIONS, L.L.C.,
an Arizona limited liability
company

 

 

By:

KDC-GP Partners, L.L.C.,

 

an Arizona limited liability

 

company, Manager and Member

 

 

By:

Kitchell Development

 

Company, an Arizona

 

corporation, Managing

 

Member

 

 

 

 

By:

 

 

 

Jeff Allen,

 

Vice President

 

Acceptance by Escrow Holder:

 

First American Title Company hereby acknowledges that it has received a fully
executed original or originally executed counterparts of the foregoing Agreement
of Purchase and Sale Agreement and Escrow Instructions, agrees to act as Escrow
Holder thereunder, and agrees to be bound by and strictly perform the terms
thereof as such terms apply to Escrow Holder.

 

 

Dated: 8-11-04, 2004.

 

FIRST AMERICAN TITLE
COMPANY

 

 

 

 

 

By:

/s/ Elizabeth Rune

 

 

 

 

Its Authorized Agent

 

35

--------------------------------------------------------------------------------